JOHN HANCOCK BOND TRUST AMENDMENT TO ADVISORY AGREEMENT AMENDMENT made this 1 day of April, 2012, to the Advisory Agreement dated July 1, 2009, as amended (the “Agreement”), between John Hancock Bond Trust, a Massachusetts business trust, on behalf of its series John Hancock Government Income Fund (the “Fund”), and John Hancock Advisers, LLC, a Delaware limited liability company. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, which relates to Section 4 of the Agreement, “COMPENSATION OF ADVISER,” is hereby amended to reflect the following fee schedule for the Fund: First Next Excess over $300 million $700 million $1 billion of Average of Average of Average Daily Daily Daily Fund Net Assets Net Assets Net Assets John Hancock Government Income 0.625
